Citation Nr: 0017265	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  93-20 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to June 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1992 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  In October 1998, the Board 
remanded this case to the RO to schedule a hearing before a 
Member of the Board.  The Board hearing was conducted in 
February 1999. 

The veteran submitted additional evidence at a Travel Board 
hearing in February 1999 without a waiver of review by the 
RO.  However, the evidence is not relevant to the issue of 
service connection for hearing loss and was considered by a 
subsequent RO decision on issues not currently in appellate 
status.  


FINDING OF FACT

The veteran's bilateral hearing loss was present at the time 
of his entering active service and it did not increase in 
severity during his period of active duty.


CONCLUSION OF LAW

Bilateral hearing loss, which pre-existed active service, was 
not aggravated during the veteran's period of active duty.  
38 U.S.C.A. §§ 1131, 1153, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.385, 3.306 (1999).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In this case, the record includes service personnel records 
which reflect that the veteran's military occupational 
specialties were indirect fire infantryman beginning in June 
1979 and light vehicle/power mechanic from January 1983.  His 
principal duties included ammunition bearer, carrier welder, 
mortar squad leader, and mortar gunner. 

Audiometric measures at service entrance in March 1979 
reflect pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
30
35
LEFT
45
30
30
25
30

At a medical board evaluation in October 1986, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
25
LEFT
30
25
20
25
25

In the Report of Medical History at the October 1986 
examination, the veteran checked the blocks which indicated 
that he did not have and had never had hearing loss or ear 
trouble. 

In an Application for Compensation received in June 1987, the 
veteran claimed service connection for three disorders which 
did not include hearing loss.  On a history given in November 
1990 and at a VA compensation examination in December 1990, 
the veteran wrote that he had some loss of hearing. 

On a VA audiological evaluation in November 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
30
35
LEFT
55
30
30
30
35

On a Report of Medical History, the veteran checked the block 
to indicate hearing loss.  The examiner assessed the results 
as showing high frequency hearing loss which was mild and not 
disabling.  

In a letter dated in November 1991, the veteran wrote that 
his hearing was a matter of concern.  At a personal hearing 
at the RO in August 1992, the veteran testified as follows: 
his military occupational specialty was mortar, and he was 
trained to use 81 mm and 4.2 inch mortars, with a secondary 
military occupational specialty of watercraft operation; he 
could not always use hearing protection around the mortars 
because he was responsible for communications at the fire 
direction center; that he participated in mortar firing nine 
months of the year; he complained during service to medical 
personnel that he was losing his hearing; audiological tests 
were conducted in service; prior to service separation, he 
was not aware of an extended period of time of hearing loss; 
and that he had been unable to obtain certain employment due 
to his hearing loss. 

At a VA audiological examination in October 1992, the veteran 
reported a history of exposure to gunfire and engine noise, 
and that he had noticed hearing loss gradually since 1984.  
VA audiological evaluation in October 1992 was considered by 
the examiner to be inconsistent so as to require retesting; 
the examiner interpreted the results as inconsistencies 
suggesting a possible non-organic overlay bilaterally. 
At a VA audiological examination in January 1993, the veteran 
reported an extensive history of noise exposure related to 
working as a mortar man and working with fire control on 
track vehicles.  VA audiological evaluation in January 1993 
recorded pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
30
25
LEFT
45
40
35
30
30

Speech recognition ability scores were 98 percent in the 
right ear and 100 percent in the left ear.  The examiner 
interpreted the results as showing sensorineural hearing 
impairment bilaterally. 

On a VA audiological evaluation in February 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
35
LEFT
40
35
30
30
35

Speech recognition ability scores were 96 percent in the 
right ear and 96 percent in the left ear.  

At a hearing in August 1993 before a former member of the 
Board, the veteran testified as follows: his military 
occupational specialty involved working with mortars, which 
were loud; he was a merchant marine after service, worked in 
a state penitentiary, and held security jobs; and he 
periodically did firearms qualification, but his ears were 
protected.

In March 1997, an audiological examination conducted for 
Washington State Ferries (Washington Department of 
Transportation) recorded pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
20
30
35
LEFT
45
40
40
35
35

The analysis included that the veteran appeared to have 
difficulty hearing speech-frequency sounds and high-frequency 
sounds.

On a private audiological evaluation in February 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
NT
30
LEFT
50
40
30
NT
35

Speech recognition ability scores were 96 percent in the 
right ear and 96 percent in the left ear.

In April 1998, another audiological examination conducted for 
Washington State Ferries recorded pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
35
35
LEFT
40
40
35
40
45

On a private audiological evaluation in October 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
NT
35
LEFT
45
40
35
NT
35

Speech recognition ability scores were 100 percent in the 
right ear and 100 percent in the left ear.
In December 1998, an audiological examination conducted by 
Listen, Industrial Hearing Conservation, recorded pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
35
40
LEFT
45
45
40
40
40

At a personal hearing in February 1999 before the undersigned 
member of the Board, sitting at Seattle, Washington, the 
veteran testified as follows: he did not have hearing loss 
before service, though testing before service by an employer 
prior to service revealed that he did not have "great 
hearing"; he was exposed to mortar noise or artillery fire 
in service during many field exercises and could not always 
wear hearing protection because of his responsibilities; he 
experienced ringing in the ear starting in 1980; and he was 
not exposed to loud noises during post-service employment. 

II. Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1999).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when: the 
auditory threshold of any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
auditory threshold for at least three of these frequencies is 
26 decibels or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  With respect to whether service connection is 
warranted based on aggravation, the law provides that there 
must in fact be an increase in a preexisting disability 
during service before a finding of aggravation can be made.  
38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306- 307 (1993).

After a review of the evidence of record, the Board finds 
that the veteran's service medical records reveal that the 
veteran had pre-existing hearing loss disability at service 
entrance in March 1979, as defined by 38 C.F.R. § 3.385, as 
the auditory threshold for at least three of the frequencies 
in each ear at service entrance was 26 decibels or greater.  
Because hearing loss disability was "noted" on the March 
1979 service entrance examination recording of auditory 
threshold levels, the veteran is not entitled to the 
presumption of sound condition.  38 U.S.C.A. § 1111 (West 
1991).

Even considering the veteran's testimony that he was exposed 
to acoustic trauma in service, including exposure to the 
sounds of mortar fire, the evidence does not demonstrate 
permanent increase in the pre-existing bilateral hearing 
loss.  See Beverly v. Brown, 9 Vet. App. 402, 405 (1996) 
(experience of periodic pain and stiffness in service was not 
evidence that the preexisting disability persistently 
worsened in service).  With regard to whether the veteran's 
pre-existing bilateral hearing loss disability increased 
during service, the evidence does not demonstrate an upward 
shift in pure tone thresholds during the veteran's period of 
service.  The medical board examination in October 1986, a 
few months prior to service separation in June 1987, reflects 
no increase in pure tone thresholds for any of the Hz 
frequencies 500, 1000, 2000, 3000, or 4000 over those 
recorded at the March 1979 service entrance examination 
(numerically, it actually reflects a downward shift in pure 
tone thresholds, though the Board does not interpret the 1986 
audiological test results as evidence of actual improvement 
in hearing loss during service).  With respect to whether 
service connection is warranted based on aggravation, the law 
provides that there must in fact be an increase in a 
preexisting disability during service before a finding of 
aggravation can be made.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1999); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (the presumption of aggravation created by 38 C.F.R. § 
3.306 applies only if there is an increase in severity during 
service); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). 

The Board has also considered the veteran's multiple hearing 
testimony regarding his belief that he had no hearing loss 
prior to service and that hearing loss increased during 
service, or that later hearing loss is attributable to 
acoustic trauma in service.  However, while the veteran is 
competent to report hearing loss symptomatology, including 
symptomatology claimed to have occurred during service, he is 
not competent, absent specialized medical training, to render 
opinions concerning the etiology of hearing loss that he 
claims to have sustained because of his service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  On the question of level of hearing 
loss disability, the Board finds that the audiometric test 
results are more probative of the actual level of hearing 
loss than the veteran's general testimony and reported 
histories about hearing impairment symptomatology.  As the 
evidence does not demonstrate an increase in pre-existing 
hearing loss disability in service, the Board must deny the 
veteran's claim for service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 1131, 1153, 5107(a); 38 C.F.R. §§ 
3.303, 3.385, 3.306.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

